Scott, J.—
Indictment.
“ State of Indiana) Posey Circuit Court, January term, v. V 1880.
Thomas Allen.” J Indictment for being a gambler.
“ State of Indiana, Posey County, ss :
“ The grand Jurors for the county of Posey, and State of Indiana, upon their oath present, that Thomas Allen, on the 11th day of January, 1880, and on divers other days prior to the day of making this presentment, and within two years last past, did unlawfully frequent a house where gambling is permitted, at said county and State, contrary *125to the form of the statute in such cases made and provided and against the peace and dignity of the State of Indiana.”
The defendant moved to quash this indictment, and the motion was sustained, to which ruling the State excepted, and now asks the judgment and opinion of this court upon the ruling of the circuit court.
The section of the statute under which this indictment was found is as follows :
“Sec. 3. Any person, who, for the purpose of gaming with cards or otherwise, travels about from place to place, or shall frequent any place where gambling is permitted, shall be deemed a professional gambler.” Acts 1877, Spec. Sess., p. 81.
We are of opinion that the ruling of the circuit court was correct. The indictment was defective for not charging the purpose of the said Thomas Allen in frequenting the place or house where, etc. Howard v. The State, 64 Ind. 516.
The judgment is affirmed.